                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                     )
                                                )
                Plaintiff,                      )
                                                )
  v.                                            )       No.:   3:05-CR-112-TAV-DCP-1
                                                )
  MELVIN E. DAVIS,                              )
                                                )
                Defendant.                      )


                        MEMORANDUM OPINION AND ORDER

         This matter is before the Court on defendant’s pro se motion for compassionate

  release [Doc. 208]. The United States has filed its response in opposition [Doc. 215]

  arguing defendant has not exhausted his administrative remedies. In light of defendant’s

  failure to meet the First Step Act’s mandatory exhaustion requirement, defendant’s motion

  will be DENIED without prejudice.

  I.     First Step Act

         A court generally lacks “the authority to change or modify [a sentence, once

  imposed,] unless such authority is expressly granted by statute.”          United States v.

  Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323,

  326 (6th Cir. 2010)). The First Step Act of 2018’s amendment of § 3582(c)(1)(A) revised

  one such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239

  (2018). Prior to the First Step Act, a district court could grant relief under § 3582(c)(1)(A)

  only on motion of the Director of the Bureau of Prisons. Now a court may modify a

  defendant’s sentence upon a motion by a defendant if the defendant has exhausted all



Case 3:05-cr-00112-TAV-DCP Document 218 Filed 08/04/21 Page 1 of 4 PageID #: 1359
  administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

  defendant’s behalf or after the lapse of thirty (30) days from the receipt of such a request

  by the warden of the defendant’s facility, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).

         If the defendant surmounts this preliminary hurdle, the Court may grant a sentence

  reduction “after considering the factors set forth in section 3553(a) to the extent that they

  are applicable” if it finds:

         (i) extraordinary and compelling reasons warrant such a reduction; or
         (ii) the defendant is at least 70 years of age, has served at least 30 years in
         prison, pursuant to a sentence imposed under section 3559(c), for the offense
         or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the Bureau of Prisons that
         the defendant is not a danger to the safety of any other person or the
         community, as provided under section 3142(g);

         and that such a reduction is consistent with applicable policy statements
         issued by the Sentencing Commission . . . .

  Id.

         If the exhaustion requirement is satisfied, courts must then follow the statute's three-

  step test:

         At step one, a court must “find[ ]” whether “extraordinary and compelling
         reasons warrant” a sentence reduction. At step two, a court must “find[ ]”
         whether “such a reduction is consistent with applicable policy statements
         issued by the Sentencing Commission.” The Commission’s policy statement
         on compassionate release resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is
         still “applicable,” courts must “follow the Commission’s instructions in
         [§ 1B1.13] to determine the prisoner's eligibility for a sentence modification
         and the extent of the reduction authorized.” At step three, “§ 3582(c)[(1)(A)]
         instructs a court to consider any applicable § 3553(a) factors and determine
         whether, in its discretion, the reduction authorized by [steps one and two] is
         warranted in whole or in part under the particular circumstances of the case.”


                                                2


Case 3:05-cr-00112-TAV-DCP Document 218 Filed 08/04/21 Page 2 of 4 PageID #: 1360
  United States v. Jones, 980 F.3d 1098, 1107-08 (6th Cir. 2020) (internal citations omitted).

  “In cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

  compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry

  and have full discretion to define ‘extraordinary and compelling’ without consulting the

  policy statement § 1B1.13.” Id. at 1111. In considering a compassionate release motion,

  “district courts may deny compassionate release motions when any of the three

  prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others”

  but must “address all three steps” if granting such a motion. United States v. Elias,

  984 F.3d 516, 519 (6th Cir. 2021).

  II.    Analysis

         In addressing a motion for compassionate release, the Court first examines whether

  defendant has satisfied § 3582(c)(1)(A)’s exhaustion requirement, which is a mandatory

  prerequisite to consideration of a compassionate release request on the merits. United

  States v. Alam, 960 F.3d 831, 833–34 (6th Cir. 2020). “When ‘properly invoked,’

  mandatory claim-processing rules ‘must be enforced.’” Id. at 834 (quoting Hamer v.

  Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 17 (2017)). The only exceptions to such

  a mandatory claim-processing rule are waiver and forfeiture. Id. (citing United States v.

  Cotton, 535 U.S. 625, 630 (2002)).

         In this instance, there is no indication that defendant exhausted his administrative

  remedies. Indeed, defendant “concedes that he has not exhausted his administrative

  remedies as required” but instead asks the Court to excuse him from this requirement

                                               3


Case 3:05-cr-00112-TAV-DCP Document 218 Filed 08/04/21 Page 3 of 4 PageID #: 1361
  [Doc. 208 p. 2]. The parties therefore agree that there is no record of an administrative

  request for compassionate release, and the government indicates that it does not waive the

  exhaustion requirement [Doc. 215].      In the absence of evidence of administrative

  exhaustion, or a waiver of that requirement by the government, defendant’s motion seeking

  compassionate relief must be DENIED without prejudice.

  III.   Conclusion

         For the reasons discussed more fully above, defendant’s motion [Doc. 208] is

  DENIED without prejudice.

         IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                              4


Case 3:05-cr-00112-TAV-DCP Document 218 Filed 08/04/21 Page 4 of 4 PageID #: 1362
